I concur in the court's judgment affirming the trial court. I write separately to emphasize points not reached by the majority's opinion, but which still need to be addressed.
The majority holds that:
"* * * [Oregon Municipal Code Section] 333.01(a)(3) is sufficiently clear and definite to inform persons of ordinary intelligence what their conduct must be to conform to the ordinance's requirements and to advise a person who is accused of violating the ordinance what constitutes the offense with which he is charged."
At first blush, however, this holding appears to beg the question. Appellant argues that the ordinance in question is "void for vagueness," and, therefore, that it violates the Due Process Clause of the Fourteenth Amendment, because it prohibits by scientific measurement (and thereby renders unlawful) certain conduct of which the average person will *Page 199 
never have "fair warning."2 In this case, how did appellant "know" that his blood-alcohol concentration (B.A.C.) had exceeded ten-hundredths of one percent (.10 percent) by weight? Stated more generally, how does the ordinary person of average intelligence "know" when the alcohol level in his blood stream equals or exceeds the limit permitted by law? The answer is: such a person does not know. Thus, I would concede the obvious intuitive point that appellant's argument makes. Yet, one need not dwell on the complex epistemological problems generated by the issue of whether Section 333.01(a)(3) affords a person "fair notice" of when his otherwise lawful conduct becomes unlawful. The precise physiological measurement of alcohol in a particular person's bloodstream, at any particular place and time, is so relative and so subject to variation that it cannot possibly be the kind of "common knowledge" to which the law ordinarily holds a reasonable person of average intelligence. Suffice it to say, that at this stage in man's evolution, introspective knowledge of a particular physiological condition (e.g., one's B.A.C. level), without the aid of a scientific test, is far beyond the capacity of ordinary people. An individual may indeed suspect that he has had "too much" to drink, but suspicion, conjecture and speculation do not constitute "knowledge" in any epistemological sense, and "guess-estimates" are usually insufficient to satisfy due process requirements or escape the constitutional vice of punishment without fair warning of that which is punishable.
Yet, in my opinion, it is irrelevant in the present contest whether or not appellant could ever "know" that his contemplated conduct became criminal after his B.A.C. level reached or surpassed .10 percent. The reason for this lies in the purpose behind our laws against driving while intoxicated. The driving public, generally, is well-aware of Ohio's law against "drunk driving." While the driving public may not sufficiently appreciate the great pains lawyers (judges, prosecutors and defense attorneys) take to differentiate the popular conception of "drunk" from the strict legal meaning of "intoxicated" or "under the influence," the public is, nevertheless, sufficiently cognizant of the fact that driving a vehicle under that condition (regardless of the label) is conduct the law regards as criminal. Given the public's general awareness that "drunk driving" is prohibited, the law then squarely offers the driving public what is, in effect, a conditional choice in exchange for the implicit assurance that driving a vehicle is presumptively lawful: If you wish to drive on a public highway in Ohio, then, before doing so, either drink nothing at all or drink very little.3 The onus thereby placed upon the driver is one of caution — since, if the driver chooses to imbibe at all, he must refrain from anything more than a minimal intake to have any reasonable probability of avoiding illegality. Stated somewhat differently, the law imposes *Page 200 
on the driver a calculated modification of his behavior, such that he might be reasonably certain of remaining within the bounds of the law (i.e., that he might be reasonably certain of having a B.A.C. level well below .10 percent).
The law thus exhibits its most commendable influence, which isdeterrence, for it allocates the burden of curbing alcohol consumption to the person best able to control it: the drinking driver. This deterrent feature is quite obviously a boon to public safety.
Similar views recently expressed by the Arizona and California Supreme Courts support my position here. In Fuenning v. SuperiorCourt (Ariz. 1983), 680 P.2d 121, the Arizona Supreme Court stated, at 129:
"Pragmatically, there may be no way for a particular drinker to know the precise moment he reaches the physiologic point at which driving or controlling a vehicle will violate the law. We take notice, however, that it requires more than a small amount of alcohol to produce a .10% [blood-alcohol concentration] BAC. Those who drink a substantial amount of alcohol within a relatively short period of time are given clear warning that to avoid possible criminal behavior they must refrain from driving.
"While the driver may not be able to determine that his BAC is .10%, rather than .099%, such precision is not required to prevent the statute from being declared vague. Due process requires neither perfect notice, absolute precision nor impossible standards. It requires only that the language of the statute convey a definite warning of the proscribed conduct. * * * Where a statute gives fair notice of what is to be avoided or punished, it should not be declared void for vagueness simply because it may be difficult for the public to determine how far they can go before they are in actual violation. * * *"
In Burg v. Municipal Court (1983), 35 Cal. 3d 257,198 Cal. Rptr. 145, 673 P.2d 733, the California Supreme Court elaborated:
"Turning now to the `fair notice' component of the void-for-vagueness doctrine, we observe that the real thrust of the defendant's argument is that the statute is in effect `void for preciseness.' His complaint is not that the language of the statute is vague or ambiguous, but that it is too exact. His novel theory is that the statute fails to notify potential violators of the condition it proscribes because it is impossible for a person to determine by means of his senses whether his blood-alcohol is a `legal' 0.09 percent of an `illegal' 0.10 percent. The latter observation is probably true as a matter of fact, but it does not affect the constitutionality of the statute.
"Defendant's theory would render the void-for-vaguenessdoctrine internally inconsistent: the notice requirement wouldcompete with the need to provide precise standards for lawenforcement. When, as in the present case, a statutory standardrequires scientific measurement, the very factor that assures dueprocess under the `standards' component would violate due processunder the `notice' component." (Emphasis added.)198 Cal.Rptr. at 152-153, 673 P.2d at 740.
As the California Supreme Court noted, the argument that the California statute (or, in this case, the Oregon ordinance) is void for "vagueness" because it is too precise (i.e., because it specifies a B.A.C. level of .10 percent) must fail, because it contradicts the first essential of the very doctrine on which the argument is based. The "void for vagueness" doctrine means that criminal statutes must be clearly and precisely drawn, which is the case here. Thus, while it is true that a person who drives may very well not know when (or at what point) his B.A.C. level reaches .10 percent (and, therefore, when his driving crosses the line separating *Page 201 
lawful from unlawful conduct), or when he is "drunk," as the public conventionally uses that term, the primary responsibilityfor avoiding that condition rests with himself. In this respect, the law's stringent proscription stands as a credible deterrent to those drivers who would recklessly intoxicate themselves, thereby endangering innocent members of the travelling public. Indeed, the law's very stringency constitutes "fair warning" to the would-be intoxicated driver that prudence when drinking is the better course of conduct. Accordingly, I conclude that the prohibition set forth in Oregon Municipal Code Section333.01(a)(3) is reasonably consonant with the Due Process Clause of the Fourteenth Amendment.
2 I would observe that the ordinance in question enjoys a presumption of constitutionality, see State v. Dorso (1983),4 Ohio St. 3d 60, and the rote assertion that the statute is "void for vagueness" does not, standing alone, rebut that presumption.
3 The law does not say, "It is illegal to drink immoderately and then drive," because the law does not regard any consumption of alcohol as excessive or "immoderate" until the driver's B.A.C. level achieves (or surpasses) what the statute proscribes — .10 percent, which brings us back to the original question posed by appellant. Thus, the defense attorney's old bromide, that "It is not illegal to drink and drive in Ohio," has a ring of truth to it.